Exhibit 10.67

 

LIMITED WAIVER AND CONSENT

 

RECITALS:

 

Reference is made to that certain Credit Agreement dated as of August 15, 2008
(as heretofore amended or supplemented, the “Agreement”), among Clean Energy
Fuels Corp., a Delaware corporation (“CEF”), Clean Energy, a California
corporation (“Clean Energy”; CEF and Clean Energy referred to herein
collectively as the “Borrowers”), and PlainsCapital Bank, a Texas state
chartered bank (“Lender”).  Terms used and not defined herein shall have the
meanings given them in the Agreement.

 

The Borrowers have requested that Lender consent to the provisions set forth in
this Limited Waiver and Consent (this “Limited Waiver and Consent”).

 

WAIVER AND CONSENT:

 

1.                                       Section 7.14 of the Agreement provides
that as of the end of each Fiscal Quarter, the Borrowers will maintain a Global
Debt Service Coverage Ratio of at least 1.50:1.  The Borrowers have notified
Lender that the Borrowers are not in compliance with such covenant for the
Fiscal Quarter ending September 30, 2010.  Subject to the conditions and
limitations set forth below, Lender hereby waives any violation of Section 7.14
for the Fiscal Quarter ending September 30, 2010 and any Defaults or Events of
Default arising from such violation.

 

2.                                       Pursuant to Section 2.4(e) of the
Agreement, the Borrowers are to make a principal payment on the Facility B Loans
in the amount of $2,800,000 on November 1, 2010.  The Borrowers have requested
that the due date for such payment be extended to January 31, 2011.  Subject to
the conditions and limitations set forth below, Lender hereby agrees the due
date for the 2010 annual principal payment in the amount of $2,800,000 is
extended to January 31, 2011.

 

RATIFICATIONS

 

Each Borrower hereby ratifies and confirms all of their respective covenants and
obligations under the Agreement, the Notes and other Loan Documents.

 

LIMITATIONS AND CONDITIONS:

 

This Limited Waiver and Consent shall become effective as of the date set forth
below when and only when Lender shall have received, at Lender’s office:

 

(i)                                     a counterpart of this Limited Waiver and
Consent executed by each Borrower;

 

(ii)                                  a counterpart of the Consent and Agreement
in the form attached hereto executed by each Restricted Person named as a party
thereto;

 

(iii)                               a waiver fee in the amount of $10,000, paid
by the Borrowers in good and immediately available funds for the waiver set
forth in item 1 above; and

 

(iv)                              an extension fee in the amount of $10,000,
paid by the Borrowers in good and immediately available funds for the extension
of the principal payment date set forth in item 2 above.

 

--------------------------------------------------------------------------------


 

Each Borrower hereby represents and warrants to Lender that immediately after
giving effect to this Limited Waiver and Consent there shall exist no Default or
Event of Default and all representations and warranties contained herein, in the
Agreement or otherwise made in writing by any Restricted Person in connection
herewith or therewith shall be true and correct in all material respects with
the same force and effect as if those representations and warranties had been
made on and as of the date hereof.

 

Except as expressly waived or agreed herein, all covenants, obligations and
agreements of the Restricted Persons contained in the Agreement shall remain in
full force and effect in accordance with their terms.  Without limitation of the
foregoing, the consents, waivers and agreements set forth herein are limited
precisely to the extent set forth herein and shall not be deemed to (a) be a
consent or agreement to, or waiver or modification of, any other term or
condition of the Agreement or any of the documents referred to therein, or
(b) except as expressly set forth herein, prejudice any right or rights that
Lender may now have or may have in the future under or in connection with the
Agreement or any of the documents referred to therein.  Except as expressly
modified or amended hereby, the terms and provisions of the Agreement and any
other documents or instruments executed in connection with any of the foregoing,
are and shall remain in full force and effect, and the same are hereby ratified
and confirmed by each Loan Party in all respects.  Any reference to the
Agreement in any Loan Document shall be deemed to be a reference to the
Agreement as modified and amended hereby.

 

The Borrowers agree to reimburse and save Lender harmless from and against
liabilities for the payment of all out-of-pocket costs and expenses arising in
connection with the preparation, execution, delivery, amendment, modification,
waiver and enforcement of, or the preservation of any rights under, this Limited
Waiver and Consent, including, without limitation, the reasonable fees and
expenses of legal counsel to Lender that may be payable in respect of, or in
respect of any modification of, this Limited Waiver and Consent.

 

This Limited Waiver and Consent and the rights and obligations of the parties
hereunder shall be construed in accordance with and be governed by the laws of
the State of Texas.

 

This Limited Waiver and Consent is a “Loan Document” as defined and described in
the Agreement and all of the terms and provisions of the Agreement relating to
Loan Documents shall apply hereto.

 

This Limited Waiver and Consent may be separately executed in counterparts and
by the different parties hereto in separate counterparts, each of which when so
executed shall be deemed to constitute one and the same agreement.

 

THIS LIMITED WAIVER AND CONSENT AND THE DOCUMENTS REFERRED TO HEREIN REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned parties have executed this Limited Waiver
and Consent as of the 29th day of October, 2010.

 

 

 

CLEAN ENERGY FUELS CORP., as a Borrower

 

 

 

 

 

 

 

 

 

By:

/s/ Richard R. Wheeler

 

 

Name:

Richard R. Wheeler

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

CLEAN ENERGY, as a Borrower

 

 

 

 

 

 

 

 

 

By:

/s/ Richard R. Wheeler

 

 

Name:

Richard R. Wheeler

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

PLAINSCAPITAL BANK, as the Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Ronald C. Berg

 

 

Name:

Ronald C. Berg

 

 

Title:

President, Turtle Creek

 

[SIGNATURE PAGE TO LIMITED WAIVER AND CONSENT]

 

--------------------------------------------------------------------------------


 

CONSENT AND AGREEMENT

 

Reference is made to that certain Credit Agreement dated as of August 15, 2008
(as heretofore amended or supplemented, the “Agreement”), by and among CLEAN
ENERGY FUELS CORP., a Delaware corporation, CLEAN ENERGY, a California
corporation (the “Borrowers”), and PLAINSCAPITAL BANK, a Texas state chartered
bank (the “Lender”), which Agreement is in full force and effect on the date
hereof.  Terms which are defined the Agreement are used herein with the meanings
given them in the Agreement.

 

Each of the undersigned (each a “Grantor”) hereby consents to the Limited Waiver
and Consent dated as of October 29, 2010, and agrees and acknowledges, with
respect to each Security Document executed by it that (i) such Security Document
is and shall continue in full force and effect for the benefit of the Lender
with respect to the Obligations secured thereby; (ii) there are no offsets,
claims or defenses of the undersigned with respect to such Security Document,
nor, to the knowledge of the undersigned, with respect to the Loans; (iii) such
Security Document is not released, diminished or impaired in any way by the
transaction contemplated in connection with such Limited Waiver and Consent; and
(iv) such Security Document is hereby ratified and confirmed in all respects.

 

Dated:  October 29, 2010

 

 

BLUE FUELS GROUP L.P.

NATURAL FUELS COMPANY, LLC

 

 

By:

Blue Energy General LLC, its general partner

 

 

 

 

By:

Clean Energy & Technologies LLC, its sole member

By:

Clean Energy & Technologies LLC, its sole member

 

 

 

 

By:

Clean Energy Fuels Corp., its sole member

By:

Clean Energy Fuels Corp., its sole member

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Richard R. Wheeler

 

By

/s/ Richard R. Wheeler

 

 

Richard R. Wheeler

 

 

Richard R. Wheeler

 

 

Chief Financial Officer

 

 

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

TRANSTAR ENERGY COMPANY L.P.

 

 

 

By:

Blue Energy General LLC, its general partner

 

 

 

 

 

 

By:

Clean Energy & Technologies LLC, its sole member

 

 

 

 

 

 

By:

Clean Energy Fuels Corp., its sole member

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Richard R. Wheeler

 

 

 

 

 

Richard R. Wheeler

 

 

 

 

 

Chief Financial Officer

 

 

 

 

--------------------------------------------------------------------------------